Title: To James Madison from William Jarvis, 25 June 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 25 June 1806

About three weeks since I was honored with two "examinations of the doctrine which Subjects to capture a Neutral trade in time of War not allowed in Peace" endorsed department of State.  A few days before Mr. Erving favoured me with a copy.  I was happy to find the right so ably, so fully & so incontestibly proved.  The result of litigations of this kind, I think often depend on general opinion, especially in Countries where the public sentiment has so much influence on Government as in the U. S. & England: and as the British writers had been very busy in justyfying the conduct of their Government & prepossessing the opinion of the public, it became the more necessary that some able work should be published to prove & satisfy the world of the right; and I think the present will compleatly have the effect.  The first knowledge I had of the production was afforded me by the speech of Mr. J. Randolph on Mr. Grigg’s motion, but his animadversions only tended to excite a higher degree of curiosity to see it, as in my mind they rather tended to panegorise than to detract from its merits.  I have no doubt that the rest of his Speech will prove equally harmless, he having so far overshot his mark, that with reflecting Men it will be likely to produce the very opposite effects to those intended.  But it certainly was one of the most intemperate, indiscreet, injudicious & ill timed I ever recollect to have known.  Whatever may have been his objection to that measure, he at least ought not to have treated the question in Such a manner, as to have vindicated & justified the proceedings of the British Ministry & Courts of Admiralty; so far as his public Situation or name will go to justify their novel, unauthorised & unjust doctrine regarding neutral rights.  I presume no one, not even he, will pretend that the Colonial trade is not a great advantage to our Country.  If this is admitted I should suppose that no one who loved his Country & was a judicious Man, would make assertions, in a Situation that gives weight to every Sentence, which would have a tendency to deprive his Country of this Commerce, or would add weight to the objections Great Britain have already made to it.  Beside, was Great Britain disposed or circumstances obliged her to concede the right, is it not wise to take the benifit of it?  Did it prove injurious it could be easily relinquished.  This is the line of reasoning that it is natural to suppose would have governed a Man who claims the character of integrity & patriotism, even although he thought we had no right to the trade, or at least the right was doubtful.  But I am happy in being Satisfied that the right is as incontestible as the advantage, to judge well by what has been written against it.  "War in disguise" was professedly written in defense & in aid of the doctrine held by the British Courts of Admiralty, which all the world knows is always the same as the Government; but that proves nothing more than that the British Nation would be benifited by monopolizing the trade.  This was so self evident that it did not require all the declamation in that Book to convince the world of it.  But this very fact affords an additional reason for us to defend the right; for if it is of such consequence to Gt. Britain as to induce her to risk a War with a Country from which she derives such notorious Commercial advantages, it undoubtedly must be of importance to us.  Then why give up the right?  Had we none, or was it doubtful an Author who discovers so much enmity to Neutral Commerce, & no inconsiderable degree of ingenuity, would have clearly established the fact, by general reasoning, general usage or the actual or implied consent of Nations.  So far from which, if my memory serves me, he only offers by way of precedent the original attempt of Gt. Britain to establish the principle & a distorted Sense of one or two Authors in its behalf.  In this way any thing may be proved: but this is not a period when such reasonings will establish a principle of so much importance to Nations.  In addition to my inclosing one of the Examination’s to His Excellency Mr. de Araujo, I have lent the other two to some influential Englishmen here; whom if it does not absolutely convince that their Government is capable of doing wrong, will at least make them doubtful whether in the present instance it is indisputably right: of course lessen their astonishment that we should undertake to dispute the infallibility of old England.  In the letter which accompanied that to Mr. d’Araujo, as I found that no notice had been taken of ’War in disguise’ in the Examination, I took the liberty to make a remark or two regarding that work, which I hope you will not disapprove.  
Shall I beg the favour of you, Sir to make my respects to your Lady, and to beleive that I am, with entire Respect Sir Yr. Mo: Ob: Servt:

William Jarvis

